Opinion issued September 4, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00435-CV
                           ———————————
 IN RE WILLIAM BLATTY, JR., AND BROOKE HUMPHRIES, Relators



                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-39560




                         MEMORANDUM OPINION

      On May 29, 2014, relators, William Blatty, Jr. and Brooke Humphries, filed

a petition for writ of mandamus seeking relief from the trial court’s May 12, 2014
order denying relators’ request for leave to file an amended answer.1 On August 1,

2014, the trial court filed a letter in this Court containing its August 1, 2014 order

vacating its May 12, 2014 order and granting relators leave to amend their answer,

which appears to have rendered this petition moot.


      On August 7, 2014, the Clerk of this Court issued a Notice that this Court

might dismiss this petition for want of jurisdiction unless relators filed a response

within 10 days of the Notice explaining how this Court had jurisdiction over this

original proceeding. Relators did not timely respond to the Notice.

      Accordingly, the petition is dismissed as moot for want of jurisdiction. See

In re Sierra Club, 420 S.W.3d 153, 156–57 (Tex. App.—El Paso 2012, orig.

proceeding); see also Tex. A&M Univ.–Kingsville v. Yarbrough, 347 S.W.3d 289,

290–91 (Tex. 2011); cf. TEX. R. APP. P. 42.3(a), (c).

      We dismiss the petition for a writ of mandamus as moot.

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




1
      The underlying case is HY Travis, LLC v. Barcadia Bar & Grill—Houston,
      LLC, et al., Cause No. 2012-39560, in the 129th District Court of Harris
      County, Texas, the Honorable Michael Gomez presiding.

                                          2